Case 3:18-cr-04683-GPC Document 96 Filed 05/07/19 PageID.770 Page 1 of 3



 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Petr Pacas
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,                         CASE NO. 3:18-cr-04683-GPC
12                 Plaintiff,                        ACKNOWLEDGMENT OF NEXT
                                                     COURT DATE
13           vs.
                                                     Assigned to Hon. Gonzalo P. Curiel
14 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED ABDUL
15 QAYYUM, AND PETR PACAS
            Defendants.
16
17
18           DEFENDANT PETR PACAS, by and through undersigned counsel, hereby files his
19 acknowledgment of next court date, Thursday, August 1, 2019 at 9:30 a.m. in the above-
20 captioned matter.
21
22 DATED: May , 2019                     Gary S. Lincenberg
                                          Naeun Rim
23
                                          Bird, Marella, Boxer, Wolpert, Nessim,
24                                        Drooks, Lincenberg & Rhow, P.C.

25
26
                                          By:          s/ Naeun Rim
27                                                           Naeun Rim
                                                Attorneys for Defendant Petr Pacas
28

     3575975.1                                                           Case No. 3:18-cr-04683-GPC
                                                 1
                                ACKNOWLEDGMENT OF NEXT COURT DATE
Case 3:18-cr-04683-GPC Document 96 Filed 05/07/19 PageID.771 Page 2 of 3



 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Petr Pacas
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,                          CASE NO. 3:18-cr-04683-GPC
12                 Plaintiff,                         ACKNOWLEDGMENT OF NEXT
                                                      COURT DATE
13           vs.
                                                      Assigned to Hon. Gonzalo P. Curiel
14 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED ABDUL
15 QAYYUM, AND PETR PACAS
            Defendants.
16
17
18           I, Petr Pacas, hereby acknowledge the next court date in the above-captioned matter
19 is scheduled on Thursday, August 1, 2019 at 9:30 a.m. I hereby promise to appear before
20 the Honorable Court on that date and at that time without further notice.
21
             5/7/2019
22 Date: ______________                        __________________________________
                                                          PETR PACAS
23
24
25
26
27
28

     3575975.1                                                            Case No. 3:18-cr-04683-GPC
                                                  2
                                ACKNOWLEDGMENT OF NEXT COURT DATE
Case 3:18-cr-04683-GPC Document 96 Filed 05/07/19 PageID.772 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE
 2           Counsel for Defendants certify that the foregoing pleading has been electronically
 3 served on the following parties by virtue of their registration with the CM/ECF system:
 4                                         Sabrina L. Feve
 5                                     Assistant U.S. Attorney
 6                                     sabrina.feve@usdoj.gov
 7
 8                                        Melanie K. Pierson
 9                                     Assistance U.S. Attorney
10                                   melanie.pierson@usdoj.gov
11
12                                          Robert Ciaffa
13                                     Assistant U.S. Attorney
14                                     robert.ciaffa@usdoj.gov
15
16
                                            Respectfully submitted,
17
18 DATED: May , 2019                       Gary S. Lincenberg
                                            Naeun Rim
19                                          Bird, Marella, Boxer, Wolpert, Nessim,
                                            Drooks, Lincenberg & Rhow, P.C.
20
21
22                                          By:         s/ Naeun Rim
                                                               Naeun Rim
23
                                                  Attorneys for Defendant Petr Pacas
24
25
26
27
28

     3575975.1                                                            Case No. 3:18-cr-04683-GPC
                                                   3
                               ACKNOWLEDGMENT OF NEXT COURT DATE
